Citation Nr: 1130682	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  10-27 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and anxiety.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and anxiety.


REPRESENTATION

Appellant represented by:	Penelope Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1975 to February 1977.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine. 

In March 2011, the Veteran testified during a videoconference hearing before the undersigned Veterans Law Judge; a transcript of that hearing is of record.  During the hearing, a request to keep the record open for sixty days for submission of additional evidence was granted; however, no additional evidence has been received.

The Board notes that service connection was previously denied for anxiety disorder in an April 2006 RO decision.  The appellant did not appeal that decision and it became final.  The appellant initiated a new claim for service connection for PTSD in May 2008.  The Board notes that the United States Court of Appeals for the Federal Circuit has held that for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).

Further, the United States Court of Appeals for Veterans Claims (Court) has determined that the scope of Boggs and Ephraim is limited to claims to reopen. Specifically, the Court stated that Boggs, as well as Ephraim, relies upon a diagnosis to define the scope of a claim only retrospectively-after there has been a finding of fact based upon competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 8 (2009) (emphasis in original).  In contexts of section 5108 and requests to reopen, this accomplishes a balancing effect that preserves the finality of agency decisions while not precluding Veterans from pursuing claims based on evidence of injuries or diseases distinct from those upon which benefits have been denied.  Id.  However, the Court determined that the advantages of treating separate diagnoses as separate claims in cases to reopen do not exist where separate diagnoses are rendered for the same reported symptoms during the initial processing of a claim for benefits.  Id.

In light of the Court's decision in Clemons and the fact that the present claim turns upon essentially the same history, factual bases, and diagnoses as were considered in prior final rating decisions issued by the RO, the Board has recharacterized the issue as whether new and material evidence has been submitted to reopen a claim of service connection for an acquired psychiatric disorder, to include PTSD and anxiety, as shown on the first page of this decision.  As such, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety before it can address the matter on the merits-and in light of the Board's favorable action on the Veteran's petition to reopen the claims-the Board has characterized the appeal as encompassing the two issues listed on the title page.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The issue of service connection for an acquired psychiatric disorder, to include PTSD and anxiety, on the merits, is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim decided herein has been accomplished.

2.  A claim for service connection for anxiety was denied by an April 2006 rating decision.  It was held that there was no evidence of a mental disorder having its onset in service nor any evidence showing that the Veteran's current mental health treatment was related to service.  The Veteran was notified of the decision, but did not appeal.

3.  Additional evidence associated with the claims file since the April 2006 denial was not previously before agency decision makers, and relates to an unestablished fact that, when considered with all the evidence of record, raises a reasonable possibility of substantiating the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.


CONCLUSIONS OF LAW

1.  The RO's April 2006 decision denying the claim for service connection for anxiety, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2010).

2.  Since the April 2006 RO decision, new and material evidence has been received; hence, the requirements to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, have been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Given the favorable disposition of the claim to reopen, the Board finds that all notification and development actions needed to fairly adjudicate this aspect of the appeal have been accomplished.

II.  Petition to reopen

In an April 2006 rating decision, the RO denied service connection for anxiety.  At that time, the RO found that there was no evidence of a mental disorder having its onset in service nor any evidence showing that the Veteran's current mental health treatment was related to service.  Although notified of the RO's denial in April 2006, the Veteran did not initiate an appeal; hence, the April 2006 decision is final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The Veteran sought to reopen his claim in May 2008.  VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of a Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

Regarding petitions to reopen filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not "merely cumulative" of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Board notes that its task is to first decide whether new and material evidence has been received, as opposed to whether or not the evidence actually substantiates the appellant's claim.  Evidence added to the record since the April 2006 decision includes a February 2006 private medical record noting that the Veteran stated he had been depressed since he was eleven when his father died.  His father told him not to expect to live long because of their family history of no male living past 54.  The provider noted that the Veteran's onset of anxiety has been a chronic condition with acute exacerbation of symptoms and has been occurring in a persistent pattern for many years.  

In a March 2007 letter from N. Brown, a private psychiatric mental health nurse practitioner, stating that she has been treating the Veteran since January 2006 for depression, anxiety and PTSD.  She referred him to the PTSD program at the VA Togus hospital for further care and treatment.  An April 2007 private medical record reflects that the Veteran gave a history of beginning to use alcohol in 1975 in service when his mother passed away.  He came home on emergency leave.  This began his depression and anxiety.  The diagnosis was panic disorder with agoraphobia, prolonged PTSD, and major depressive affective disorder, recurrent severe, without mention of psychotic behavior.  

In addition, the March 2011 transcript from the Board hearing reflects that the Veteran testified that his symptoms began in Advanced Individual Training (AIT), he was made fun of because of his bad eye sight and that his depression and anxiety continued since service.  The Board finds that the additional evidence has not previously been considered by agency adjudicators, and is not cumulative or redundant of evidence previously of record, they are "new."  Moreover, this evidence suggests a possible nexus between the Veteran's acquired psychiatric disorders and his military service, it relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.


ORDER

To the limited extent that new and material evidence to reopen the claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety, has been received, the appeal is granted.


REMAND

The Veteran seeks service connection for an acquired psychiatric disorder, to include PTSD and anxiety that he contends is related to service.  He has testified that his symptoms began in AIT due to his bad eyesight when other service members made fun of him.  He became depressed and developed anxiety.  The Veteran indicated on his self report of medical history at the time of separation in December 1976 that he had depression or excessive worry.  He asserts that his depression and anxiety has continued since service.  

Initially, the Board notes that the Veteran underwent a January 2009 VA mental disorders examination.  The VA examiner diagnosed the Veteran with alcohol dependence, early partial remission, dysthymic disorder, and anxiety disorder, not otherwise specified.  She opined that the Veteran's family deaths did not cause his PTSD, his mourning over the loss of his mother and other family members did not cause his chronic alcohol abuse or symptoms of depression and anxiety and the Veteran's military experience also did not cause his current symptoms.  However, as pointed out by the Veteran's attorney, the VA examiner provided no rationale or basis for her opinion.  Thus, the Board finds that the January 2009 VA examination is inadequate to resolve the matter on appeal, and a remand is warranted to afford the Veteran a new VA examination.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2009), 38 C.F.R. § 3.159(c)(4)(i) (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board also notes that while a copy of a May 2007 decision from the Social Security Administration (SSA) that awarded the Veteran SSA disability benefits for impairments of cognitive disorder, alcohol dependence, generalized anxiety disorder with panic attacks and dysthymic disorder,  medical records in support of the decision are not associated with the claims file.  While SSA records are not controlling for VA determinations, they may be "pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Thus, the Board finds that VA should obtain and associate with the claims file copies of copies of all records underlying the May 2007 determination, following the current procedures prescribed in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.

A March 2007 private medical record indicates that the Veteran was referred to the PTSD treatment program at the Togus VAMC.  The claims file currently includes mental health treatment records from the Togus VAMC, dated through December 2005.  See Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Hence, the RO must obtain all outstanding, pertinent, medical records from the Togus VAMC, dated from December 2005 to the present, to include inpatient treatment records.

VA very recently amended its adjudication regulations governing service connection for PTSD by liberalizing in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5).

While effective on July 13, 2010, this final rule applies to an application for service connection for PTSD that was appealed to the Board before July 13, 2010 but has not been decided by the Board as of that date.

In this case, it does not appear that the notification provided to the Veteran regarding his psychiatric claim has informed him of what he needed to provide to VA for harassment stressor.  This should be accomplished upon remand.

Lastly, to ensure that all due process requirements are met, and that the record before the examiners is complete, the RO should give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In this regard, the Board notes that during the March 2011 Board hearing, the Veteran stated that he received treatment for drinking and mental problems in 1977 at the Eastern Maine Medical Center. The Veteran also stated that he saw a private psychiatrist, Dr. Woffold, in 2005.  However, these records are not associated with the claims file and there is no indication that an attempt has been made to obtain them. 

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send corrective notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), that provides the necessary notification for claims of PTSD, based upon allegations of in-service harassment, as outlined by the liberalizing regulations now set forth in 38 C.F.R. § 3.304(f)(3) (2010).

2.  The RO should send to the Veteran and his attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent the claim on appeal that is not currently of record.  The RO should specifically request that he provide sufficient information and authorization to obtain all medical records from the Eastern Maine Medical Center in 1977 and a private psychiatrist, Dr. Woffold in 2005, as referred to by the Veteran during the March 2011 Board hearing.  If, in the alternative, the appellant wants to obtain and submit these records, he may do so.  If records are not found or are not available, the claims file should contain documentation of the efforts made.  The appellant and his attorney should also be notified of the inability to obtain the records.

3.  The RO should obtain from the Togus VAMC all outstanding medical records from December 2005 to the present pertaining to the treatment of an acquired psychiatric disorder, to include PTSD and anxiety.  The RO/AMC must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

4.  The RO should contact the Social Security Administration and request copies of all medical records associated with the May 2007 decision granting the Veteran benefits.  All records obtained should be associated with the claims file.  If records are not found or are not available, the claims file should contain documentation of the efforts made.

5.  Attempt to further develop the Veteran's claim for service connection in accordance with those special alternative evidentiary development procedures associated with personal assault claims as noted in 38 C.F.R. § 3.304(f)(3) (2009) and the VA Adjudication Procedures Manual (M21-1), Part III, paragraph 5.14(d).

6.  Thereafter, the RO should arrange for the Veteran to undergo a VA psychiatric examination, by a psychiatrist, or psychologist.  The entire claims file must be provided to the psychiatrist designated to examine the Veteran, and the examination report should reflect consideration of the Veteran's documented medical history and assertions.  All necessary tests and studies (to include psychological testing, if appropriate) should be accomplished and all clinical findings reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any change in behavior or performance subsequent to the harassment alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes.

After reviewing the record and examining the Veteran, the examiner should: (a) identify the most appropriate diagnosis for any psychiatric disorder(s) found and (b) it should be indicated whether it is more likely than not (50 percent probability or higher) that any disorder(s) found is due to any in-service event or occurrence or otherwise had its onset in service.  If a diagnosis of PTSD is deemed appropriate, the examiner should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

The examiner is also requested to opine whether any diagnosed psychiatric disorder preexisted the Veteran's active military service, noting the evidence relied upon, and, if so, whether such disability was aggravated (i.e., permanently worsened) beyond the natural progression during or as a result of service.

The VA examiner should set forth all examination findings, together with the complete rationale for the opinions expressed.  If an opinion cannot be offered without resort to speculation, that should be noted, and if there is additional evidence that might be developed which would allow an opinion to be entered, that should be explained.

7.  Then, the RO should readjudicate the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD and anxiety.  If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided with a SSOC that contains notice of all relevant actions taken on the claims, to include a summary of the evidence and applicable law and regulations.  An appropriate period of time should be allowed for response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


